Proceeding under CPLR article 78 to annul a determination of the respondent Commissioner of Motor Vehicles, which suspended for 10 days petitioner’s automobile dealer’s license. By order of the Supreme Court, Nassau County, dated July 6, 1965, the proceeding was transferred to this court for disposition. Determination confirmed and proceeding dismissed, with costs. Although we find the evidence insufficient to support the determination of a violation of section 415 (subd. 9, par. c) of the Vehicle and Traffic Law with respect to replacement of the idler arm, the evidence is more than sufficient to sustain the determination as to the other charges. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.